36 A.3d 241 (2012)
303 Conn. 930
MISITI, LLC, et al.
v.
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA et al.
SC 18915
Supreme Court of Connecticut.
Decided January 25, 2012.
Jack G. Steigelfest, Hartford, in support of the petition.
*242 Paul G. Roche, Avon, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 132 Conn.App. 629, 33 A.3d 783 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court improperly granted the plaintiffs' motion for summary judgment and denied the named defendant's motion for summary judgment?"